DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 5/22/2018. It is noted, however, that applicant has not filed a certified copy of the CN201820767671.4 application as required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: SPOTLIGHT LAMP WITH SNAP-FIT ANTI-GLARE RING
Claim Objections
Claim 4 is objected to because of the following informalities:  
in line 6, the phrase starting with “in a case” should be removed, as the independent claim already has the limitation of “an anti-glare ring connected to the housing” .  
in line 8, “and allow the buckle” should be “and allows the buckle”.
Appropriate correction is required.
Claims 5-6 and 8-9 are objected to because of the following informalities: the phrase starting with “in a case” should be removed, as the claim or a preceding claim already positively recites the condition that follows “in a case where”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-4, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danesh, US 10753558 B2 in view of Van de Ven, US 2013/0016509 A1, and further in view of Nguyen US 10203076 B2.
Regarding claim 1, Danesh discloses “A spotlight lamp, comprising: a housing (3n, Fig. 18) having an opening (bottom opening of 3n, seen in Fig. 18), a light emitting module (4n, 8n, and 34n, Fig. 18) and a lens (35n, Fig. 18) arranged inside the housing, and an anti-glare ring (5n, Fig. 18) connected to the housing by a detachable snap-fit structure, wherein the anti-glare ring blocks an edge of the opening (seen in Fig. 18), and wherein the lens abuts between the light emitting module and the anti-glare ring (seen in Fig. 18).”  
However, Danesh does not disclose that the connection between the ring and the housing is by a snap-fit structure. Danesh discloses that the ring is attached by a flexible friction clip. In another embodiment, Danesh discloses that the trim can be connected via a snap fit mechanism (col. 33, ln. 13).
Van de Ven discloses a lamp assembly with a trim that is attached via a detachable snap-fit structure (clips 70, Fig. 5, receptacles 72, ¶ [0029]).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to use snap-fit structures, such as taught by Van de Van, in place of the friction fit, as taught by Danesh. One of ordinary skill in the art would have been motivated to use a snap-fit structure for providing a solid engagement, preventing a heavy trim from slipping or falling due to vibrations and gravity (Nguyen, col. 3, ln. 50-60).
Regarding claim 2, Danesh in view of Van de Van and Nguyen discloses the invention of claim 1, as cited above, and further discloses “the snap-fit structure comprises a buckle and a 
Regarding claim 3, Danesh in view of Van de Van and Nguyen discloses the invention of claim 2, as cited above, and further discloses “the buckle is arranged on the inner wall of the housing, and the snap-fit opening is arranged on the anti-glare ring (Van de Van Fig. 5 shows that the opening can be on the ring).”   
Regarding claim 4, Danesh in view of Van de Van and Nguyen discloses the invention of claim 2, as cited above, and further discloses “the anti-glare ring comprises an anti-glare portion (Danesh 24n, 28n, Fig. 18) and a connecting portion (26n, Fig. 18), the anti-glare portion is in an annular shape (seen in similar embodiment of Fig. 8 of Danesh), the connecting portion is arranged on a side of the anti-glare portion and protrudes from the anti-glare portion along an axial direction of the annular shape (seen in Danesh Fig. 18), and the snap-fit opening is arranged on the connecting portion (seen in Danesh Fig. 18 where 39n is)); in a case where the anti-glare ring is connected to the housing, the anti-glare portion is coaxial with the opening and blocks the edge of the opening (seen in Danesh Fig. 18), and the connecting portion extends into the housing from the opening (seen in Danesh Fig. 18), and allow the buckle to be in snap-fit connection with the snap-fit opening.”  
Regarding claim 12, Danesh in view of Van de Van and Nguyen discloses the invention of claim 1, as cited above, and further discloses “materials of the housing and the anti-glare ring are plastic materials (Danesh, col. 7, ln. 67; col. 33, ln. 25-28).”  

Claim 10-11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Danesh in view of Van de Van and Nguyen, and further in view of Cohen et al., US 3872296.

Regarding claim 10, Danesh in view of Van de Van and Nguyen discloses the invention of claim 3, as cited above, and except “a surface of the buckle comprises a first guide surface and a second guide surface, the first guide surface is closer to the opening 12Attorney Docket No. 163168.00102 than the second guide surface, the first guide surface gradually approaches an axis of the opening from a side close to the opening to a side close to the second guide surface, and the second guide surface gradually approaches the axis of the opening from a side away from the opening to the side close to the opening.”  
	Cohen discloses a light with a spring fastening feature (47, Fig. 5) and the spring is shaped such that it bulges outward and has a gradual decline in both directions away from the peak of the bulge ( seen in Fig. 5).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to modify the shape of the buckle, as taught by Danesh in view of Van de Van and Nguyen, to have the bulge shape, such as taught by Cohen. One of ordinary skill in the art would have been motivated to modify the shape into a bulge shape, for allowing the attachment to be inserted with a push and removed with a pulling action (Cohen, col. 4, ln. 44-49).
	Regarding claim 11, Danesh in view of Van de Van and Nguyen and Cohen discloses the invention of claim 10, as cited above, and further discloses “the first guide surface and the second guide surface are flat surfaces or curved surfaces (seen in Cohen, Fig. 5).”  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danesh in view of Van de Van and Nguyen, and further in view of Xu et al., US 10436420 B2.

Regading claim 13, Danesh in view of Van de Van and Nguyen discloses the invention of claim 1, as cited above, and except “the spotlight lamp further comprises a mounting metal ring and a decorative surface ring, the mounting metal ring surrounds a periphery of the opening 
Xu discloses an LED lamp with a mounting ring (50, Fig. 2) that surrounds a periphery of the opening and a decorative surface ring (bottom of ring 50, Fig. 2) is connected to the mounting ring (seen in Fig. 2).
AT the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include a mounting ring, such as taught by Xu, to the device, as taught by Danesh in view of Van de Van and Nguyen. One of ordinary skill in the art would have been motivated to include a mounting ring for mounting in different structures such as a cabinet (Xu, col. 4, ln. 55-60).

Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 5 recites, inter alia, a spotlight lamp, and “a positioning slot is provided in the housing, the positioning slot and the buckle are staggered with each other in a circumferential direction, and in a case where the anti-glare ring is connected to the housing, the connecting portion and the positioning slot are in insertion connection for positioning“ in combination with the limitations of claims 1-4.
The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Prior art Danesh does not disclose positioning slots in the housing that are staggered with buckles on the housing in a circumferential direction.
	
Claims 6-9 are allowable due to their dependence on Claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Weyhaeghe et al., US 11015775 B2 discloses a snap fit for a trim to a light housing
Nguyen et al., US 10203076 B2 discloses a snap fit for a trim to a light housing
Kristofek, US 4475147 discloses a ring attachment that is fitted to a housing
Liu et al., US 9057505 B2 has a LED lamp with replaceable cover
Seki, US 2015/0085495 A1 has a lamp with a snap in cover
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811.  The examiner can normally be reached on M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MICHAEL CHIANG/Patent Examiner, Art Unit 2875                      

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875